The contract expressly provides that “ any disputes between the contracting parties in the course of the construction of the new building,- such as disputes about * * * cost of Extras * ' ” shall be arbitrated. It further provides that if the disputes between the parties be too numerous for the designated arbitrator to handle, or if he be unable to continue for other reasons, the parties “ agree to select a new arbitrator before proceeding with any further work.” The item for which payment of $2,409 is now demanded represents a claim for extras and it is conceded that no such claim was made during the course of construction but only after the building was completed. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.